Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1640   Page 1 of 35




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  Brite Financial Services, LLC,
  Gerald D. Grays, and Dale L. Riley,
                                           Case No. 17-13516
                         Plaintiffs,
                                           Judith E. Levy
  v.                                       United States District Judge

  Bobby’s Towing Service, LLC,        Mag. Judge Mona K. Majzoub
  Robert L. Hardison, Denise Boyce-
  Hardison, City of Detroit, and John
  Does 1-20,

                         Defendants.

  ________________________________/

    ORDER GRANTING IN PART AND DENYING IN PART
 PLAINTIFFS’ MOTION FOR JUDGMENT ON THE PLEADINGS
    [64] AND GRANTING IN PART DEFENDANT BOBBY’S
   TOWING’S MOTION FOR SUMMARY JUDGMENT [60, 61]

       This case is about towing laws. Plaintiffs Brite Financial Services,

 LLC, Gerald Grays, and Dale Riley, individually and as putative class

 representatives, sue Defendants Bobby’s Towing, LLC, owners Robert

 Hardison and Denise Boyce-Hardison, the City of Detroit, and John Does




                                       1
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20       PageID.1641    Page 2 of 35




 1-201 (collectively, “Defendants”). (ECF No. 52.) In their Third Amended

 Complaint, Plaintiffs seek declaratory and injunctive relief and damages.

 (Id. at PageID.787.) Plaintiffs move for partial judgment on the

 pleadings. (ECF No. 64.)

       At various times, Plaintiffs each had a vehicle towed at the

 direction of the Detroit Police Department. Plaintiffs do not challenge the

 validity of these initial tows; instead, Plaintiffs seek a declaration that

 sections of Michigan’s towing laws are facially unconstitutional under the

 Fourth Amendment, Fifth Amendment Takings Clause, and Fourteenth

 Amendment Due Process clause. (Id. at 1076-1077.) Plaintiffs also

 request injunctive relief prohibiting Defendants from enforcing the

 unconstitutional provisions. (Id.) Defendant City of Detroit responds that

 the laws are facially constitutional (ECF No. 68), and Defendants Bobby’s

 Towing, Robert Hardison, and Denise Boyce-Hardison (collectively

 “Bobby’s Towing”) concur in the response (ECF No. 72).

       Additionally, Bobby’s Towing filed a motion for partial summary

 judgment that it is not a “state actor” and cannot be held liable for the




       1 John Does 1-20 represent Detroit’s “other to be identified” towing company
 agents (ECF No. 52, PageID.789).
                                          2
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1642   Page 3 of 35




 alleged constitutional violations. (ECF Nos. 60, 61.) The Court heard oral

 argument on both motions on February 11, 2020.

       For the reasons that follow, the Court will grant in part and deny

 in part Plaintiffs’ motion for judgment on the pleadings. The Court will

 grant in part Defendant Bobby’s Towing’s motion for summary

 judgment.

       I. Background

       A.    Michigan Towing Laws

       Michigan’s towing laws specify procedures by which Detroit police,

 towing companies, and vehicle owners must abide. Each of Plaintiffs’

 vehicles were towed pursuant to Mich. Comp. Laws § 257.252d, which is

 summarized as follows:

       1. A police agency or a governmental agency designated by the
       police agency may immediately remove a vehicle from public
       or private property to a place of safekeeping at the expense of
       the last-titled owner if, among other reasons listed in the
       statute, the vehicle is obstructing traffic, constitutes an
       immediate hazard to the public, is parked in a posted tow
       away zone, is hampering use of private property, or if there is
       reason to believe the vehicle was stolen.

       2. If the owner or other person who is legally entitled to
       possess a vehicle to be towed arrives at the location where the
       vehicle is located before the actual towing of the vehicle, the

                                      3
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1643   Page 4 of 35




       vehicle must be disconnected from the tow truck, and the
       owner or rightful possessor may take possession of the vehicle
       and remove it from the tow truck upon the payment of the
       reasonable service fee.

       3. A police agency that authorizes the removal of a vehicle
       under this subsection must:

          a. Check to determine if the vehicle has been reported
             stolen prior to authorizing the removal of the vehicle.

          b. With certain exceptions that do not apply here, enter the
             vehicle into the law enforcement information (“LEIN”)
             network as abandoned not less than 7 days after
             authorizing the removal and follow the procedures set
             forth in section 252a.

       Mich. Comp. Laws § 257.252a additionally requires the following:

       4. Within seven days after the vehicle has been reported to
       LIEN, the Secretary of State must send the last titled owner
       a notice that the vehicle is considered abandoned (known as
       an “ABAN”) and enter the vehicle information on a public
       website that is used for locating towed vehicles.

       5. Once notice has been received, a vehicle owner has twenty
       days to visit the custodian and pay the towing and storage
       fees or request a hearing from the state court to dispute the
       fees.

       6. If a vehicle owner (or a person holding a security interest in
       the vehicle) wants to dispute the seizure of the vehicle and/or
       the reasonableness of towing fees, they must first post a bond

                                      4
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1644   Page 5 of 35




       of $40.00 plus the accrued towing and storage fees before
       being granted a hearing before a state court judge.

       7. After posting bond, the state court will schedule a hearing
       within thirty days.

       8. If the state court determines that the vehicle was
       improperly deemed abandoned, or that the storage and towing
       fees are unreasonable, the law enforcement agency will
       reimburse the owner for the towing, storage, and
       abandonment fees. However, if the state court deems the fees
       were reasonable and the car was abandoned, the court will
       use the bond to pay the accrued towing and storage fees.

       9. A vehicle owner is not entitled to recovery of the vehicle
       before the hearing without first paying the accrued towing
       and storage fees or posting bond in the same amount.

      Finally, Mich. Comp. Laws § 257.252e specifies jurisdiction
 and available remedies:

       10. State district courts and municipal courts have
       jurisdiction to determine if a police agency or towing company
       properly reported and processed a towed vehicle. Jurisdiction
       is limited to the court specified in the abandoned vehicle
       notice.

       11. Michigan towing laws provide the exclusive remedies for
       petitioner’s challenging the disposition of abandoned vehicles.

       B.    Plaintiffs

       1. Brite Financial


                                      5
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1645   Page 6 of 35




       Brite Financial (“Brite”), a company that secures leased vehicles,

 leased a Chevrolet Malibu to two customers in 2017. (ECF No. 75,

 PageID.1330.) A Detroit police officer pulled over one of the customers as

 they were driving the Malibu. (Id.) When the customer could not produce

 proof of insurance, the police officer contacted Bobby’s Towing and

 requested that it tow the vehicle. (Id. at 1331.) Bobby’s Towing’s towed

 the vehicle to its lot on June 19, 2017. (Id.)

       Brite, as the lessor of the vehicle and its titled owner, tried to

 retrieve the vehicle shortly after it was towed. (Id. at 1332.) A

 representative of Bobby’s Towing told Brite that because Brite was a

 lienholder, it could not retrieve the vehicle until 21 days after receipt of

 a Notice of Abandonment (“ABAN”). (Id.)

       On September 9, 2017, four months after the car was towed, the

 Secretary of State issued an ABAN notice. (Id. at PageID.1332.) Brite

 then filed an abandoned vehicle petition in the 36th District Court to

 dispute the towing and storage fees. (Id.) Brite posted a bond of $1,740.00

 storage fee plus the $40.00 bond fee in order to obtain a hearing, as

 required by Mich. Comp. Laws § 257.252a. (ECF No. 72-2.)




                                       6
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1646   Page 7 of 35




       The state court held a hearing on the petition on October 13, 2017.

 (ECF No. 75, PageID.1336.) Denise Boyce-Hardison, one owner of

 Bobby’s Towing, testified about her understanding of the towing laws.

 (Id. at 1337.) Boyce-Hardison said a representative of the Detroit Police

 Department informed her that Bobby’s Towing could not release the

 vehicle to a lienholder (Brite) until 21 days after issuance of an ABAN.

 (ECF No. 61-3, PageID.952.) The court found that this was not a correct

 statement of the law and resulted in Brite’s vehicle being held for longer

 than necessary, significantly increasing storage fees. (ECF No. 61-4.) At

 the conclusion of the hearing, the district court relieved Brite of the

 obligation to pay any towing and storage fees. (Id.)

       2. Gerald Grays

       Gerald Grays’ vehicle was towed by Bobby’s Towing at the direction

 of a Detroit police officer on January 5, 2016. (ECF No. 75, PageID.1338.)

 Defendants did not provide Grays with a notice of the impound until more

 than two years later, when a Detroit police officer told Grays that his

 vehicle was at Bobby’s Towing. (ECF No. 52, PageID.791.) Grays

 contacted Bobby’s Towing, who, according to Grays, initially demanded

 $11,000 in storage fees to retrieve vehicle. (Id.) Grays was unwilling to


                                      7
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1647   Page 8 of 35




 pay that amount and did not retrieve the vehicle at that time. (ECF No.

 76-8.)

         On March 10, 2018, Grays received an ABAN notice. ECF No. 75-4,

 PageID.1367.) On April 2, 2018, Grays filed an abandoned vehicle

 petition in the 36th District Court. (Id.) In order to obtain a hearing date,

 Grays was required to pay $815.00 to Bobby’s towing and $115.00 to the

 court. (Id.) His state court case is stayed pending the outcome of this case.

 (Id.)

         3. Dale Riley

         Dale Riley discovered his vehicle was missing and reported it as

 stolen to the Detroit Police Department in October 2015. (ECF No. 52,

 PageID.793.) Two years later, Riley received a call from the Department

 and was told that his vehicle was located at the Detroit Police

 Department impound lot. (Id.) (Bobby’s Towing did not tow Riley’s

 vehicle, so Riley brings claims against only the Detroit Police Department

 and the individual officers.)

         Riley received an ABAN in October 2017. (ECF No. 52,

 PageID.793.) When he went to the police impound lot, the Department

 demanded $855.00 to retrieve the vehicle. (Id.) Because he was told that


                                      8
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1648   Page 9 of 35




 the vehicle would be sold if he did not pay the fees, Riley paid the full

 amount and retrieved the vehicle. (Id.)

       Riley then filed a petition with the district court to challenge the

 fees. (Id.) The court held a hearing on May 24, 2018. (Id.) The court found

 Riley had been overcharged by $460.00 and ordered the Department

 return that amount to him. (Id. at PageID.794.) Riley alleges that the

 Department has yet to do so. (Id.)

       II. Legal Standard

       Plaintiffs filed a motion for judgment on the pleadings pursuant to

 Federal Rule of Civil Procedure 12(c). “If, on a motion under Rule 12(b)(6)

 or 12(c), matters outside the pleadings are presented to and not excluded

 by the court, the motion must be treated as one for summary judgment

 under Rule 56.” Fed. R. Civ. Proc. 12(d). Prior to Plaintiffs’ motion,

 Defendant Bobby’s Towing filed a Motion for Summary Judgment. (ECF

 Nos. 60, 61). Defendant Bobby’s Towing attached to its motion numerous

 exhibits consisting of matters outside the pleadings. (Id.) Similarly,

 Plaintiffs attached to their response numerous exhibits consisting of

 matters outside the pleading. (ECF No. 75, 76.) The two motions involve

 overlapping legal and factual issues, and the Court heard oral argument


                                      9
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1649   Page 10 of 35




 on both motions at its February 11 hearing. Accordingly, pursuant to

 Federal Rule of Civil Procedure 12(d), the Court reconstrues Plaintiffs’

 motion as a motion for summary judgment.

       Summary judgment is proper when “the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

 grant summary judgment if “the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

 facts, and any inferences that may be drawn from the facts in the light

 most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

 Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (internal citations

 omitted).

       III. Legal Analysis

       Plaintiffs mount a facial challenge to the constitutionality of the

 towing laws. Specifically, Plaintiffs seek declaratory and injunctive relief

 that the notice and hearing provisions of Michigan’s towing laws, Mich.

 Comp. Laws §§ 257.252(a), (d), are facially unconstitutional. To prevail

 on a facial challenge, a party must show that there is no set of


                                      10
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1650   Page 11 of 35




 circumstances where the statute would be constitutional. Ohio v. Akron

 Center for Reproductive Health, 497 U.S. 502, 514 (1990).

       A. Standing

       Plaintiffs have standing to seek declaratory and injunctive relief.

 All courts have an “independent obligation to determine whether subject-

 matter jurisdiction exists, even in the absence of a challenge from any

 party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (citing Ruhgras

 AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)). Challenges to a court’s

 subject matter jurisdiction “may be raised at any time, by any party or

 even sua sponte by the court itself.” Franzel v. Kerr Mfg. Co., 959 F.2d

 628, 630 (6th Cir. 1992). “If Plaintiffs cannot establish constitutional

 standing, their claims must be dismissed for lack of subject matter

 jurisdiction.” Loren v. Blue Cross & Blue Shield, 505 F.3d 598, 607 (6th

 Cir. 2007).

       Allegations of past injury do not generate standing to bring an

 action seeking declaratory or injunctive relief; a plaintiff must show

 “actual present harm or a significant possibility of future harm.” Fieger

 v. Ferry, 471 F.3d 637. 643 (6th Cir. 2006) (internal citations omitted).

 Alleged future harm must be “certainly impending.” Clapper v. Amnesty


                                      11
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1651   Page 12 of 35




 Intern., 568 U.S. 398, 401 (2013). As the Supreme Court has articulated,

 “past exposure to illegal conduct does not in itself show a present case or

 controversy regarding injunctive relief . . . if unaccompanied by any

 continuing, present adverse effects.” Los Angeles v. Lyons, 461 U.S. 95,

 102 (1983).

       When considering whether a litigant has Article III standing, a

 court must assume the merits of that litigant’s legal claims. See City of

 Waukesha v. EPA, 320 F.3d 228, 235 (D.C. Cir. 2003); see also Warth v.

 Seldin, 422 U.S. 490, 501–02 (1975). Plaintiffs are still owners or

 lienholders of vehicles subject to Michigan’s towing laws. Therefore,

 assuming the validity of Plaintiffs’ Fourth, Fifth, and Fourteenth

 Amendment claim, Plaintiffs remain under the threat of future injury—

 that Defendants will again tow and unconstitutionally hold Plaintiffs’

 vehicles. Additionally, Plaintiffs allege damages resulting from unlawful

 storage fees and may seek declaratory relief on that basis. Plaintiffs thus

 have standing to pursue declaratory and injunctive relief, and the Court

 will proceed to the merits of Plaintiffs’ motion.

       B. The Fourth Amendment




                                      12
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1652   Page 13 of 35




       Plaintiffs do not challenge the initial tow of their vehicles. Instead,

 they challenge Defendants’ continued possession of their vehicles as

 authorized by statute. Plaintiffs argue that the “indefinite, non-

 contestable, and warrantless holding of vehicles” is contrary to the

 Fourth Amendment. (ECF No. 64, PageID.1111.) Because the holding of

 Plaintiffs’ vehicles does not constitute a seizure under Sixth Circuit

 precedent, Michigan’s towing laws do not, on their face, violate the

 Fourth Amendment.

       Property is “seized” within the meaning of the Fourth Amendment

 when “there is some meaningful interference with an individual’s

 possessory interests in that property.” Soldal v. Cook Cty., 506 U.S. 56,

 61 (1992). Accordingly, “seizures of property are subject to Fourth

 Amendment scrutiny even though no search within the meaning of the

 Amendment has taken place.” Id. at 68.

       The Sixth Circuit has held that a city’s continued possession of

 property does not constitute a seizure under the Fourth Amendment. In

 Fox v. Van Oosterum, the court found no Fourth Amendment violation

 where a plaintiff challenged not the initial seizure of his driver’s license,

 but the police officer's subsequent refusal to return it. 176 F.3d 342, 349-


                                      13
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1653   Page 14 of 35




 53 (6th Cir.1999). The court held, “The refusal to return the license here

 neither brought about an additional seizure nor changed the character of

 the [prior] seizure from a reasonable one to an unreasonable one because

 the seizure was already complete when the defendants refused to return

 the license.” Id. at 350. The court explained, “[T]he Fourth Amendment

 protects an individual's interest in retaining possession of property but

 not the interest in regaining possession of property. Once that act of

 taking the property is complete, the seizure has ended and the Fourth

 Amendment no longer applies.” Id. at 351. See also Langston v. Charter

 Twp. of Redford, 623 F. App'x 749, 760 (6th Cir. 2015) (holding the same).

       Plaintiffs cite to the Ninth Circuit case Brewster v. Beck for the

 proposition that an unreasonable delay in the return of seized property

 implicates the Fourth Amendment. 859 F.3d 1194, 1197 (9th Cir. 2017).

 Although the Circuits are split on whether a “seizure” includes a

 continuing course of conduct that interferes with possessory interests,

 the Sixth Circuit’s holding in Fox and Langston that a seizure is limited

 to the initial dispossession of property is binding. Accordingly, Plaintiffs

 cannot state a claim for continued seizure under the Fourth Amendment.




                                      14
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1654   Page 15 of 35




       The Court is prepared to grant summary judgment to Defendants

 with respect to Plaintiffs’ Fourth Amendment claim seeking declaratory

 and injunctive relief. Plaintiffs may file a memorandum, of no more than

 fifteen pages and no later than June 4, 2020 setting forth any new

 arguments as to why Defendant is not entitled to such relief. Defendant

 may file a responsive memorandum of no more than fifteen pages by June

 11, 2020. See Fed. R. Civ. Pro. 56(f)(1).

       C. The Fifth Amendment

       Plaintiffs challenge Defendants’ prolonged possession of their

 vehicles and the statute’s remedy limitations as contrary to the Fifth

 Amendment Takings Clause. (ECF No. 64, PageID.1113). Plaintiffs ask

 the Court “to strike down MCL 257.252e(2) and (4)” so that Plaintiffs may

 seek relief outside of the state court and petition for just compensation

 for the taking of their vehicles. (Id.) Because the taking of Plaintiffs’

 vehicles was not for public use, the Court declines to grant Plaintiffs’

 motion for judgment on the pleadings on Fifth Amendment grounds.

       1. Public Use

       The Fifth Amendment Takings Clause provides that no “private

 property [shall] be taken for public use, without just compensation.” U.S.


                                      15
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1655   Page 16 of 35




 Const. amend. V. Towing a vehicle constitutes a taking. See Ark. Game

 and Fish Comm'n v. United States, 568 U.S. 23, 26, (2012) (“[I]f

 government action would qualify as a taking when permanently

 continued, temporary actions of the same character may also qualify as

 a taking.”). However, the towing of Plaintiffs’ vehicles was not for public

 use.

        While the public use requirement is construed broadly, see Kelo v.

 City of New London, 545 U.S. 469, 483 (2005), that broad construction,

 does not extend the scope of the Fifth Amendment to the towing and

 storage of vehicles pursuant to Michigan’s towing laws. The Supreme

 Court has held that “[t]he government may not be required to compensate

 an owner for property which it has already lawfully acquired under the

 exercise of governmental authority other than the power of eminent

 domain.” Bennis v. Michigan, 516 U.S. 442, 452 (1996). Courts applying

 Bennis have found that the towing and subsequent storage of vehicles

 does not constitute a public use. See Tate v. Dist. of Columbia, 627 F.3d

 904, 909 (D.C.Cir.2010) (the impoundment and sale of plaintiff's vehicle

 did not “constitute a taking for public use for which she was entitled to

 compensation under the Fifth Amendment's Taking Clause.”); Olivier v.


                                      16
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1656   Page 17 of 35




 Hicks, No. 17--01300, 2018 WL 2729252, at *6 (M.D. Tenn. May 14, 2018)

 (“[City] did not take [plaintiff’s] property pursuant to the power of

 eminent domain, but merely towed and stored the vehicles . . . [t]he

 vehicles were neither taken for public use nor for the purpose of

 transferring them to [private parties]. It is therefore apparent that

 [plaintiff] cannot sustain a [Fifth Amendment] claim.”); Mateos-Sandoval

 v. Cty. of Sonoma, 942 F. Supp. 2d 890, 911 (N.D. Cal. 2013).

       Plaintiffs concede the validity of the initial tow of their vehicles, but

 they argue the impounding and holding of their vehicles constituted a

 “public use” because some of the proceeds from the towing fees go to

 government actors. (ECF No. 64, PageID.1114.) Additionally, they claim

 that the impounding of a car “for investigation or safekeeping also

 constitutes a taking for a public use or purpose.” (ECF No. 64,

 PageID.1114.) However, Plaintiffs cite to no authority distinguishing this

 case from Bennis or Tate. The Court finds that Defendants’ towing and

 storing of Plaintiffs’ vehicles was a lawful acquisition of property by

 means other than the invocation of eminent domain. Therefore, Plaintiffs

 cannot sustain a Fifth Amendment Takings Clause claim against any

 Defendant. Their motion is denied with respect to this claim.


                                       17
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1657   Page 18 of 35




         2. Exclusive Remedy

         In their reply brief, Plaintiffs acknowledge that they “do not

 challenge the state’s right to delegate jurisdiction to certain courts.” (ECF

 No. 74, PageID.1319.) Instead, Plaintiffs challenge Mich. Comp. Laws §

 252.257(e)’s exclusive remedies clause, which limits the remedies for

 challenges to the disposition of an abandoned vehicle to those provided

 by Michigan’s towing laws. Plaintiffs argue that to the extent this

 provision limits a person’s ability to receive just compensation under a

 Fifth Amendment Takings Clause claim, the statute is unconstitutional.

 (Id.)

         Because the Court has found that Plaintiffs’ Fifth Amendment

 claim lacks merit, it need not reach the issue of whether Mich. Comp.

 Laws § 252.257e’s exclusive remedy provision precludes a court from

 awarding just compensation in cases involving a Takings Clause

 violation. However, the Court notes that any such preclusion would raise

 a “serious constitutional question.” See Webster v. Doe, 486 U.S. 592, 604

 (1988) (noting “serious constitutional question . . . would arise if a federal

 statute were construed to deny any judicial forum for a colorable

 constitutional claim”).


                                      18
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1658   Page 19 of 35




       As with Plaintiffs’ Fourth Amendment claim, the Court is prepared

 to grant summary judgment to Defendants with respect to Plaintiffs’

 Fifth Amendment claim seeking declaratory and injunctive relief.

 Plaintiff may present new arguments as to why Defendants are not so

 entitled in the same memorandum due no later than June 4, 2020. See

 Fed. R. Civ. Pro. 56(f)(1). Defendant may respond in their responsive

 memorandum of no more than fifteen pages by June 11, 2020.

      D. Fourteenth Amendment Due Process Challenge

      Finally, Plaintiffs argue they have been deprived of due process

 because the towing laws unconstitutionally restrict their access to the

 court. (ECF No. 64, PageID.1103, 1108.)

      To establish a procedural due process claim, Plaintiffs must show

 that they were deprived of a constitutionally “protected [property]

 interest within the meaning of the Due Process clause, and that the state

 did not afford adequate procedural rights before depriving [them] of

 [their] protected interest.” Henry v. City of Middletown, 655 Fed. App’x.

 451, 462 (6th Cir. 2016).




                                      19
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1659   Page 20 of 35




       In Mathews v. Eldridge, 424 U.S. 319, 335 (1976), the Court set

 forth three factors that determine whether an individual has received

 adequate due process:

       “First, the private interest that will be affected by the official
       action; second, the risk of an erroneous deprivation of such
       interest through the procedures used, and the probable value,
       if any, of additional or substitute procedural safeguards; and
       finally, the Government's interest, including the function
       involved and the fiscal and administrative burdens that the
       additional or substitute procedural requirement would
       entail.”

 Id. at 333.

       1. Time of Hearing

       Specifically, Plaintiffs take issue that a vehicle owner must wait for

 an ABAN from the Michigan Secretary of State before scheduling a

 hearing, which must be set within 30 days. (Id.) According to Plaintiffs,

 this timeline is not prompt enough to satisfy constitutional muster. (Id.

 at PageID.1109.)

       Plaintiffs have a significant property interest in their vehicle: a

 person’s ability to make a living and access the necessities and amenities

 of life depends upon the use of their vehicle. See Henry v. City of

 Middletown, Ohio, 655 F. App'x 451, 462 (6th Cir. 2016).

                                      20
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1660   Page 21 of 35




       Whether Michigan’s towing laws violate Plaintiffs due process

 rights by depriving them of their property interest in their vehicle turns

 on whether the laws provide a means for Plaintiffs to regain possession

 of their vehicles pending a hearing. In City of Los Angeles v. David, the

 Supreme Court held that a city’s twenty-seven-day delay in holding a

 hearing for a person to recover the money spent on retrieving a towed

 vehicle did not violate that person’s due process rights. 538 U.S. 715, 719

 (2003). The Court, applying Mathews, found that the private interest was

 small, consisting of “the individual's interest in maintaining the use of

 money between (a) the time of paying the impoundment and towing fees

 and (b) the time of the hearing. Id. at 717. The Court noted that “a 30-

 day delay in presenting evidence is unlikely to spawn significant factual

 errors.” Id. Finally, the Court held that “[the nature of the city's interest

 in delay is one of administrative necessity.” Id. at 718. Finding all three

 Mathews’ factors to weigh in favor of a finding of no constitutional

 violation, the Court concluded that “the 27-day delay in holding a hearing

 . . . reflect[ed] no more than a routine delay substantially required by

 administrative needs” and did not violate due process. Id. at 719.




                                      21
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1661   Page 22 of 35




       By contrast, multiple Circuit Courts have held that where a statute

 does not give a plaintiff the means to repossess their vehicle pending a

 hearing, the statute violates due process. In Stypmann v. San Francisco,

 the Ninth Circuit found that a California statute that did not include a

 provision by which vehicle owners could regain possession of their

 vehicles prior to paying accrued towing and storage fees was

 unconstitutional. 557 F.2d 1338 (9th Cir. 1977). The statute included an

 indigency provision, through which an owner claiming indigency could

 receive a hearing on the fees within five days. Id. at 1341. However, with

 no means for even an indigent owner to regain their vehicle prior to the

 hearing, the court found that “[a] five-day delay in justifying detention of

 a private vehicle is too long.” Id. at 1344. Similarly, in Coleman v. Watt,

 the Eighth Circuit held that “a city can provide a less-than-prompt

 hearing, but only if the owner is permitted to regain the use of the

 impounded vehicle in the interim.” 40 F.3d 255, 261 (8th Cir. 1994). The

 court suggested that a seven-day delay in providing a hearing, absent a

 provision enabling the return of a vehicle prior to the hearing, would be

 unconstitutional. Id. See also Lee v. Thornton, 538 F.2d 27, 33 (2d Cir.

 1976) (holding that forfeiture proceeding required a probable cause


                                      22
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1662   Page 23 of 35




 hearing within 72 hours because “deprivation to the individual is often

 serious, involving as it does possible stranding without transportation”).

       Unlike the statutory provisions in Stypmann, Coleman, and Lee,

 Michigan’s towing laws provide a means for individuals repossess their

 vehicles prior to a hearing. Specifically,

       [a]n owner who requests a hearing may obtain release of the
       vehicle by posting a towing and storage bond in an amount
       equal to the $40.00 plus the accrued towing and storage fees
       with the court. The owner of a vehicle who requests a hearing
       may obtain release of the vehicle by paying a fee of $40.00 to
       the court and the accrued towing and storage fees instead of
       posting the towing and storage bond.

       Mich. Comp. Laws § 252.257(a)(6). The bond provision allows a

 plaintiff to regain possession of their vehicle prior to a hearing without

 prepaying the towing and storage fees. Accordingly, the timing of the

 statutory hearing does not violate due process. See Breath v. Cronvich,

 729 F.2d 1006, 1011 (5th Cir. 1984) (holding that a bond procedure prior

 to a merits hearing satisfied procedural due process). The Court is

 prepared to grant summary judgment to Defendants with respect to

 Plaintiffs’ Fourteenth Amendment claim as it pertains to the timing of

 an abandonment petition hearing. Plaintiffs may, in their fifteen-page

 memorandum due no later than June 4, 2020, set forth any new
                                      23
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1663   Page 24 of 35




 arguments as to why Defendants are not entitled to such relief.

 Defendants may address the issue in their memorandum of no more than

 fifteen pages due June 11, 2020. See Fed. R. Civ. Pro. 56(f)(1).

       2. Entry into LEIN

       However, the Court holds that Mich. Comp. Laws § 257.252d does

 not survive constitutional scrutiny with respect to when the Detroit

 Police must enter a vehicle into LEIN. The law states that “[a] police

 agency shall enter the vehicle into the law enforcement information

 network as abandoned not less than 7 days after authorizing the removal

 and follow the procedures set forth in section 252a.” Mich. Comp. Laws §

 257.252d(3)(b) (emphasis added). Unlike Mich. Comp. Laws § 257.252a,

 where police must enter the vehicle into LEIN within twenty-four hours,

 the police are required to wait 7 days before entering the information into

 LEIN. This means a vehicle owner will go without notice of the tow for a

 minimum of seven days. Without notice of the tow, the owner has no

 means of retrieving the vehicle. Accordingly, the private interest at

 stake—use of a vehicle—is much higher than that at stake pending a

 hearing on the merits—a purely monetary interest. Expediting the LEIN

 entry will reduce the risk of erroneous deprivation by enabling


                                      24
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1664   Page 25 of 35




 individuals to repossess their vehicles sooner. And the government’s

 interest is low; § 257.252a’s twenty-four-hour requirement demonstrates

 that police agencies do not need a full seven days to enter a vehicle into

 LEIN. Weighing the Mathews’ factors, the Court finds Mich. Comp. Laws

 § 257.252d(3)(b) unconstitutional. Plaintiffs’ motion for declaratory

 judgment is granted in part with respect to this claim. Defendants are

 enjoined from enforcing Mich. Comp. Laws § 257.252d(3)(b). Consistent

 with Mich. Comp. Laws § 257.252a(4)(b), police must enter vehicle

 information into LEIN no more than twenty-four hours after authorizing

 a vehicle’s removal.

       3. Pre-Payment Requirement

       Plaintiffs also claim the requirement that an owner must pay the

 fees or post a bond before they are entitled to a hearing deprives them of

 due process. Mich. Comp. Laws Ann. § 257.252a reads, “The owner may

 contest the fact that the vehicle is considered abandoned or the

 reasonableness of the towing fees and daily storage fees by requesting a

 hearing and posting a bond equal to $40.00 plus the amount of the

 accrued towing and storage fees.” Plaintiffs argue the “non-waivable”

 prepayment requirement “denies vehicle owners reasonable access to


                                      25
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1665   Page 26 of 35




 court to challenge the impound of their property. Simply put: no

 prepayment, no hearing.” (ECF No. 64, PageID.1097.)

       The Mathews v. Eldridge framework applies. 424 U.S. 319 (1976).

 As was the case in City of Los Angeles v. David, the private interest

 affected by the specific government action is the use of money between

 the time the bond is posted or fees are paid and when the money is

 returned. 538 U.S. at 719. This interest is not as strong as a person’s

 property interest in their vehicle. Id.

       Next, the Court must weigh the Plaintiffs’ interest in the temporary

 deprivation of their property against the governmental interest.

 Mathews, at 319. Here, the government has a strong interest in ensuring

 timely payment of the towing fees, as well as avoiding non-collection of

 fines and frivolous appeals. See Fowler v. Benson, 924 F.3d 247, 262 (6th

 Cir. 2019) (“The state also has legitimate interests in promoting

 compliance with court orders and in collecting traffic debt.”); Blackhawk

 Mining Co. v. Andrus, 711 F.2d 753, 757 (6th Cir. 1983) (noting “the

 government's interest in prompt assessment and collection of civil

 penalties to ensure compliance with the Act is substantial”); John

 Walters Coal Co. v. Watt, 553 F. Supp. 838, 840–41 (E.D. Ky. 1982)


                                      26
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1666   Page 27 of 35




 (finding the private interest in avoiding a pre-payment requirement is

 “simply not sufficient to offset the government's interest in collecting

 these     prepayment    penalties”)   (internal   citation   omitted)).   The

 government’s interest in enforcing the statutory scheme and collecting

 payment for the towing and storage fees outweighs the Plaintiffs’ interest

 in the temporary deprivation of their money.

         The third factor to balance is the risk of an erroneous deprivation

 of the private property. Mathews, at 344. Here, the risk of erroneous

 deprivation is low. Once the bond is posted or fees paid, petitioners are

 afforded a hearing in the 36th District Court before a neutral arbiter to

 determine the reasonableness of the tow and fees, which must be

 scheduled within thirty days of the request for hearing. If the court

 determines the owner has been overcharged, the owner receives the fees

 back in the amount they have been overcharged. Mich. Comp. Laws §

 257.252f(3)(c). If the owner did not pay the fees, but posted a bond with

 the court, the bond is released to the owner. Id.

         Overall, the Mathews test favors a finding that challenged provision

 does not violate due process. Indeed, courts have consistently found that

 pre-payment requirements are constitutional so long as there is an


                                       27
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1667   Page 28 of 35




 opportunity to post a bond in the same amount. See Breath v. Cronvich,

 729 F.2d 1006, 1011 (5th Cir. 1984); Stypmann, supra, 557 F.2d at 1343;

 Hale v. Tyree, 491 F. Supp. 622, 626 (E.D. Tenn. 1979).

       The absence of an indigency exception (or “non-waivable”

 prepayment requirement, as Plaintiffs phrase it) poses constitutional

 concerns. (ECF No. 64, PageID.1097.) If a vehicle owner is indigent and

 cannot afford to post bond or pay the fees, they are essentially left to

 forfeit the vehicle to the state, with no way to challenge the fees or get

 the vehicle back. See Langston v. Charter Twp. of Redford, 623 F. App'x

 749, 760 (6th Cir. 2015) (finding bond requirement in forfeiture

 proceedings did not violate due process because there was a waiver for

 indigency); In re Forfeiture of 2000 GMC Denali & Contents, 316 Mich.

 App. 562 (2016) (finding the forfeiture law unconstitutional because

 there was no opportunity to waive the bond requirement, and indigent

 defendant was left to essentially forfeit her property to the state).

       Plaintiffs, however, do not have standing to challenge the lack of

 indigency provision in the towing laws. Plaintiffs have not suffered injury

 as a result of the lack of indigency provision. None of the Plaintiffs claim

 indigency, and each Plaintiff was able to post the bond or pay the fees


                                      28
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1668     Page 29 of 35




 required to access the state court. The fact that Plaintiffs mount a facial

 challenge does not evade this hurdle. See DaimlerChrysler Corp. v. Cuno,

 547 U.S. 332, 352–53 (2006) (“A plaintiff must have standing for each

 claim it raises.”); Mosby v. Ligon, 418 F.3d 927, 932–33 (8th Cir. 2005)

 (“Litigants    must     satisfy   ‘normal     requirements’      of      Article

 III standing even when bringing facial challenges.”).

       Standing also requires an injury that is likely to be redressed by a

 favorable judicial decision. Id. A favorable judicial decision would not

 redress Plaintiffs’ injury with respect to this claim because Plaintiffs

 have not alleged that an indigency waiver would apply to them.

       Accordingly, Plaintiffs’ motion for judgment on the pleadings is

 denied with respect to the statutory prepayment requirement. The Court

 is prepared to grant summary judgment to Defendants with respect to

 Plaintiffs’ Fourteenth Amendment claim regarding the prepayment

 requirement for abandonment petitions. Plaintiffs may, in their fifteen-

 page memorandum due no later than June 4, 2020, set forth any new

 arguments as to why Defendants are not entitled to such relief.

 Defendants may address the issue in their memorandum of no more than

 fifteen pages due May 6, 2020. See Fed. R. Civ. Pro. 56(f)(1).


                                      29
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1669   Page 30 of 35




       3. Challenge to vagueness

       Finally, Plaintiffs argue that the statutory provisions regarding

 prepayment      of   fees   violate   due   process    because      they   are

 unconstitutionally vague. Specifically, Plaintiffs write that Michigan’s

 towing laws “(1) do not describe how these fees are to be calculated, (2)

 do not explain how the state court is supposed to know what prepayment

 amount must be received from an aggrieved vehicle owner in order to

 accept his or her petition, and (3) do not provide for judicial oversight

 over what the prepayment amount should be.” (ECF No. 64,

 PageID.1107.)

       The prepayment provisions are not unconstitutionally vague. Mich.

 Comp. Laws § 252.257(f) describes the abandonment petition process in

 detail. The Administrative Fee Rules set specific towing rates for private

 towing services utilized by the Detroit Police Department. (ECF No. 61-

 8.) Plaintiffs do not allege specific facts showing that either they or the

 state court did not know the prepayment amount required to file their

 respective abandonment petitions. Nor do Plaintiffs allege that the

 prepayment requirement was enforced against them in ways that were

 either “arbitrary” or “discriminatory.” See Kolender v Lawson, 461 U.S.


                                       30
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1670   Page 31 of 35




 352, 357–358 (1983). Plaintiffs’ request for judgment on the pleadings is

 denied with respect to this claim. The Court is prepared to grant

 summary judgment to Defendants with respect to Plaintiffs’ Fourteenth

 Amendment vagueness claim. Plaintiffs may, in their fifteen-page

 memorandum due no later than June 4, 2020, set forth any new

 arguments as to why Defendants are not entitled to such relief.

 Defendants may address the issue in their memorandum of no more than

 fifteen pages due June 11, 2020. See Fed. R. Civ. Pro. 56(f)(1).

       D. State Action

       Bobby’s Towing has filed a motion for partial summary judgment

 that it is not a state actor and that it did not violate Plaintiffs’

 constitutional rights. (ECF Nos. 60, 61.) Plaintiffs bring Fourth, Fifth,

 and Fourteenth Amendment § 1983 claims against Bobby’s Towing. (ECF

 No. 52.) The Court anticipates granting summary judgment to all

 Defendants with respect to the entirety of Plaintiffs’ Fourth and Fifth

 Amendment claims, and with respect to the majority of Plaintiffs’

 Fourteenth Amendment claim, excepting the constitutionality of Mich.

 Comp. Laws § 257.252d(3)(b)’s LEIN entry requirement.




                                      31
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1671   Page 32 of 35




       Accordingly, the Court will delay adjudication of Defendant Bobby’s

 Towing’s motion with respect to the claims for which the Court

 anticipates granting summary judgment to Defendants. If, after

 consideration of the parties’ memoranda, the Court grants summary

 judgment to Defendants, it will deny Defendant Bobby’s Towing’s motion

 for summary judgment as moot.

       The Court grants Defendant Bobby’s Towing’s motion for summary

 judgment with respect to Plaintiffs’ Fourteenth Amendment claim

 regarding the constitutionality of Mich. Comp. Laws § 257.252d(3)(b)’s

 LEIN entry requirement.

       A § 1983 claim must satisfy two elements: (1) the deprivation of a

 right secured by the Constitution or laws of the United States that (2)

 was caused by a person acting under color of state law. Tahfs v. Proctor,

 316 F.3d 584 (6th Cir. 2003). A private business does not act under color

 of state law, and thus is not a “state actor,” unless its conduct is “fairly

 attributable to the state.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937

 (1982). Therefore, Bobby’s Towing is not a state actor unless its conduct

 is “fairly attributable” to the state.




                                          32
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20     PageID.1672   Page 33 of 35




       With respect to the entry of a vehicle into LEIN, Bobby’s Towing’s

 conduct is not fairly attributable to the state. Mich. Comp. Laws §

 257.252d(3)(b) reads:

           Except for vehicles impounded under subsection (1)(d), (e),
           or (k), [none of which are applicable to Plaintiffs,] a police
           agency shall enter the vehicle into the law enforcement
           information network as abandoned not less than 7 days after
           authorizing the removal and follow the procedures set forth
           in section 252a.

 As set forth above, this provision is unconstitutional because an owner

 will go a minimum of seven days without notice of the tow. The action

 that bears the unconstitutional result—failure to enter the vehicle into

 LEIN for 7 days— is in the exclusive control of the police department.

 Bobby’s Towing is not responsible for entering the vehicle into LEIN.

 Indeed, Bobby’s Towing does not have access to LEIN.2 That Bobby’s

 Towing holds the vehicles is not relevant here, because Plaintiffs do not

 successfully challenge any provision of Michigan’s towing laws relating

 to the storage of vehicles or the filing of an abandonment petition.

 Because Bobby’s Towing is not involved in the narrow section of the


       2  Access LEIN is restricted to criminal justice agencies or those agencies
 statutorily     granted      authorization.      Michigan       State      Police,
 https://www.michigan.gov/msp/0,4643,7-123-3493_72291---,00.html (Last Visited
 March 3, 2020).
                                        33
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1673   Page 34 of 35




 towing laws that the Court has found facially unconstitutional, the

 analysis stops there. Bobby’s Towing is not a state actor for purposes of

 Plaintiffs’    Fourteenth     Amendment        claim      challenging      the

 constitutionality of Mich. Comp. Laws § 257.252d(3)(b), and therefore

 Defendants’ motion for partial summary judgment is granted with

 respect to that claim.

       IV.     Conclusion

       For the reasons set forth above, the Court GRANTS IN PART

 AND DENIES IN PART Plaintiffs’ motion for judgment on the

 pleadings (ECF No. 64). The Court GRANTS IN PART Bobby’s Towing’s

 motion for partial summary judgment (ECF Nos 60, 61).

       The Court gives notice of its intent to GRANT partial summary

 judgment to Defendants under Federal Rule of Civil Procedure 56(f)(1).

 Plaintiffs may file a memorandum, of no more than fifteen pages and no

 later than June 4, 2020, setting forth any new arguments as to why

 Defendant is not entitled to such relief. Defendant may file a responsive

 memorandum of no more than fifteen pages no later than June 11, 2020.

       IT IS SO ORDERED.

 Dated: May 15, 2020                       s/Judith E. Levy
 Ann Arbor, Michigan                       United States District Judge

                                      34
Case 5:17-cv-13516-JEL-MKM ECF No. 89 filed 05/15/20   PageID.1674   Page 35 of 35




                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 15, 2020.

                                           s/William Barkholz
                                           Case Manager




                                      35
